EX-99.906CERT SECTION 906 CERTIFICATIONS Sandra Cavanaugh, Principal Executive Officer and Chief Executive Officer; and Mark E. Swanson, Principal Financial Officer, Principal Accounting Officer and Treasurer of Russell Investment Funds, a Massachusetts Business Trust (the Registrant), each certify that: 1 . The Registrants periodic report on Form N-CSR for the period ended December 31, 2014 (the Form N-CSR) fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended, as applicable; and 2 . The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. A signed original of this written statement required by Section 906 has been provided to Russell Investment Funds and will be retained by Russell Investment Funds and furnished to the Securities and Exchange Commission or its staff upon request. President and CEO, Russell Investment Treasurer and Chief Accounting Officer Company; Chairman of the Board, President and CFO, Russell Investment Company; and CEO, Russell Financial Services Global Head of Fund Services, Russell Company Investment Management Company and Russell Financial Services Company /s/ Sandra Cavanaugh /s/ Mark E. Swanson Sandra Cavanaugh Mark E. Swanson Date: February 20, 2015 Date: February 20, 2015
